DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-10, 12-15 and 17-20 have been considered but are moot because of a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10, 12-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala et al. (US 2019/0113986, hereinafter “Bikumala”) in view of Rosenberg et al. (US 2014/0253305, hereinafter “Rosenberg”).	Regarding claim 1, Bikumala discloses a touch-sensitive input device configured to communicatively couple to a computing device, the touch-sensitive input device comprising ([0023-0029], Figs. 2, 3A-B and 4, input device of pen 300): 	an elongated body ([0027], pen chassis 302);	a plurality of force-sensing elements spaced along a length of the body ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body); and 	a wireless communication subsystem that is configured to communicatively couple the input device to the computing device, the wireless communication subsystem further configured to ([0024], pressure input engine 308 is coupled to communication ,
	wherein content displayed by the computing device is modified on condition that the pressure applied to the one force-sensing element exceeds the event initiation threshold ([0024, 0038, 0044], pressure input engine 308 is coupled to communication subsystem 312 for providing signals from one of the force sensing elements 314 to the computing device 400 to cause mouse click event when exceeding event initiation threshold or first threshold; mouse click on object on graphical user interface changes content displayed on the computing device 400 when icon/application is launched).	Bikumala does not explicitly disclose	wherein the event initiation threshold is adjusted based on an initial pressure exerted on a portion of the plurality of force-sensing elements by a user.	Rosenberg discloses wherein the event initiation threshold is adjusted based on an initial pressure exerted on a portion of the plurality of force-sensing elements by a user ([0022-0024 and 0026], user may grasp a device with capacitive pressure sensor 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bikumala to have wherein the event initiation threshold is adjusted based on an initial pressure exerted on a portion of the plurality of force-sensing elements by a user, such as taught by Rosenberg, for the purpose of providing a dynamically adjusted threshold which adjusts to a user’s grasp when holding the input device.	Regarding claim 4, Bikumala as modified by Rosenberg discloses the touch-sensitive input device of claim 1, wherein the plurality of force-sensing elements comprises a plurality of individual force-sensing elements distributed in an array around a circumference and along at least a portion of the length of the body (Bikumala, ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body).	Regarding claim 5, Bikumala as modified by Rosenberg discloses the touch-sensitive input device of claim 1, wherein the plurality of force-sensing elements are uniformly spaced along the body (Bikumala, [0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is uniformly spaced sensors along length of body).
	Regarding claim 6, Bikumala as modified by Rosenberg discloses the touch-the user of the touch-sensitive input device (Bikumala, [0029, haptic feedback device 315 provides vibrations with user interactions of the gripping element 314).  To the extent Applicant asserts that vibrational haptic feedback device 315 is not a liner actuator, the Examiner takes Official Notice that linear actuators for creating haptic vibrations are well known in the art (See Marshall et al. at [0054] (US 2020/0012358)).	The motivation is to provide a simple haptic device that imparts tactile vibrations to the user of the input device when gripping the gripping part.	Regarding claim 7, Bikumala discloses a system, comprising ([0023-0029 and 0033-0045], Figs. 2, 3A-B, 4 and 5, computing device 400 and pen 300): 	a computing device comprising ([0023-0029 and 0033-0045], Figs. 1, 2, 3A-B, 4 and 5, computing device 400): 	a touch-sensitive display ([0031], touch screen components of display screen subsystem 406),	a processor (Fig. 1, processor 100), and 	a memory storing instructions executable by the processor to display content via the touch-sensitive display (Fig. 1, memory 114; [0030], “a the memory 114 discussed above with reference to FIG. 1) that includes instructions that, when executed by the processing system, cause the processing system to provide a display engine 404 that is configured to perform the functions of the display engines and computing devices discussed below. In a specific example, the processing system may include a graphics the event initialization threshold ([0024, 0038, 0044], pressure input engine 308 receives a signal from one of the force sensing elements 314 and uses that signal to determine that a pressure applied to the one force-sensing element exceeds the event initiation threshold to cause a mouse click event when the pressure exceeds event initiation threshold or first threshold);	on condition of determining that the pressure exceeds the event initiation threshold, modify the content displayed by the touch-sensitive display ([0024, 0038, 0044], pressure input engine 308 is coupled to communication subsystem for providing signals to the computing device 400 to cause mouse click event when exceeding event initiation threshold or first threshold; mouse click on object on graphical user interface changes content displayed on the device when icon/application is launched).	Bikumala does not explicitly disclose to	adjust an event initiation threshold based on an initial pressure exerted by a user on a portion of the plurality of force-sensing elements of the touch-sensitive input device.	Rosenberg discloses to adjust an event initiation threshold based on an initial pressure exerted by a user on a portion of the plurality of force-sensing elements of the touch-sensitive input device ([0022-0024 and 0026], user may grasp a device with capacitive pressure sensor in a bezel area and have a touch threshold dynamically adjusted to adjust to a user’s grasp to hold the device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala to adjust Regarding claim 9, Bikumala as modified by Rosenberg discloses the system of claim 7, wherein modifying the content comprises selecting a portion of the content displayed via the touch-sensitive display (Bikumala, [0044], select all selects all or a 100% portion of content; mouse clicks at first threshold could select less content).
	Regarding claim 10, Bikumala as modified by Rosenberg discloses the system of claim 7, wherein modifying the content comprises scrolling the content displayed via the touch-sensitive display (Bikumala, Fig. 5, [0043], pressure exceeds a pre-determined pressure threshold results in a scrolling of the display content).  
	Regarding claim 12, Bikumala as modified by Rosenberg discloses the system of claim 21, wherein the instructions are further executable to determine that a scrolling event has occurred based on (1) determining that the neighboring pressure applied to the neighboring force-sensing element exceeds the event initiation threshold and (2) determining that the subsequent pressure applied to the one force-sensing element is below the event termination threshold (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and have preceding touch locations for directional scrolling below event 
	Regarding claim 13, Bikumala as modified by Rosenberg discloses the system of claim 12, wherein the instructions are further executable to determine that the scrolling event has occurred in a direction from the one force-sensing element to the neighboring force-sensing element based on (1) determining that the neighboring pressure applied to the neighboring force-sensing element exceeds the event initiation threshold and (2) determining that the subsequent pressure applied to the one force-sensing element is below the event termination threshold (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and have preceding touch locations for directional scrolling below event threshold;  different levels of thresholds may be used for different events or the event initiation threshold and event termination threshold may be the same value).  
	Regarding claim 14, Bikumala as modified by Rosenberg discloses the system of claim 12, wherein the instructions are further executable to determine that the scrolling event has occurred based on determining that both (1) determining that the neighboring pressure Page 42applied to the neighboring force-sensing element exceeds the event initiation threshold and (2) determining that the subsequent pressure applied to the one force-sensing element is below the event termination threshold happened within a predefined period of time (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and 
	Regarding claim 15, Bikumala as modified by Rosenberg discloses the system of claim 12, wherein the instructions are further executable to provide haptic feedback for each scrolling event that occurs (Bikumala, [0029], haptic events occur when a user interacts with the device, e.g., [0043-0044] scroll events).
	Regarding claim 18, Bikumala as modified by Rosenberg discloses the system of claim 7, wherein the touch-sensitive input device comprises a light emitting element, and the instructions are further executable to, based on determining that the pressure exceeds the event initiation threshold, illuminate the light emitting element to indicate a Page 43function that corresponds to the pressure exceeding the event initiation threshold 
	Regarding claim 20, Bikumala discloses at a touch-sensitive user input device comprising an elongated body, a method for providing user input to a computing device communicatively coupled to the touch-sensitive user input device, the method comprising ([0023-0029 and 0033-0045], Figs. 2, 3A-B, 4 and 5, computing device 400 and touch-sensitive pen 300 are coupled via communication subsystem 312):	a portion of force-sensing elements that are spaced along a length of the body ([0027-0028], pressure sensors 314a-c which can be formed as a grid covering an outer surface 302a of the pen chassis 302; grid is spaced sensors along length of body);	receiving signals from the plurality of force-sensing elements that are spaced along the length of the body ([0024, 0038, 0044], pressure input engine 308 is coupled to communication subsystem 312 and receives signals from the force sensing elements 314 to cause a mouse click event when exceeding an event initiation threshold or first threshold);	determining that the signals correspond to a user input event ([0024, 0038, 0044], pressure input engine 308 receives signals from the force sensing elements 314 and uses those signals to determine that a pressure applied to the one force-sensing element exceeds the event initiation threshold to cause mouse click event when the pressure exceeds event initiation threshold or first threshold); and
; and
	on condition of determining that the pressure exceeds the event initiation threshold, modify the content displayed by the computing device ([0024, 0038, 0044], pressure input engine 308 is coupled to communication subsystem for providing signals to the computing device 400 to cause mouse click event when exceeding event initiation threshold or first threshold; mouse click on object on graphical user interface changes content displayed on the device when icon/application is launched).	Bikumala does not explicitly disclose	adjusting an event initiation threshold based on an initial pressure exerted by a user on a portion of a plurality of force-sensing elements.	Rosenberg discloses to adjust an event initiation threshold based on an initial pressure exerted by a user on a portion of the plurality of force-sensing elements of the touch-sensitive input device ([0022-0024 and 0026], user may grasp a device with capacitive pressure sensor in a bezel area and have a touch threshold dynamically adjusted to adjust to a user’s grasp to hold the device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bikumala to Regarding claim 21, Bikumala as modified by Rosenberg discloses the system of claim 7, wherein the pressure is a first pressure, and the instructions are further executable to ([0024, 0038, 0044], pressure input engine 308 receives signals from the force sensing elements 314 and uses those signals to determine that a first pressure applied to the one force-sensing element exceeds the event initiation threshold to cause mouse click event when the first pressure exceeds event initiation threshold or first threshold):	receive a signal from a neighboring force-sensing element adjacent to the one force-sensing element (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and have preceding touch locations for directional scrolling below event threshold);	determine that a neighboring pressure applied to the neighboring force-sensing element exceeds the event initiation threshold (Bikumala, [0043-0044], scroll gesture events receive signals from adjacent force-sensing elements that exceed event initiation threshold and have preceding touch locations for directional scrolling below event threshold once finger moves in scrolling direction); 	determine that a subsequent pressure applied to the one force-sensing element is below an event termination threshold (Bikumala, [0043-0044], scroll gesture events .
Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala in view of Rosenberg as applied to claims 1, 4-7, 9-10, 12-16, 18 and 20-21, and further in view of Chang (US 2016/0179222).	Regarding claim 2, Bikumala as modified by Rosenberg discloses the touch-sensitive input device of claim 1, but does not explicitly disclose wherein each force-sensing element of the plurality of force-sensing elements extends entirely around a circumference of the body.
	Chang disclose wherein each sensing element of the plurality of sensing elements extends entirely around a circumference of the body (Fig. 1, [0032], sensing elements 52).	Therefore, it would have been obvious to one of ordinary skill in the art before the Regarding claim 3, Bikumala as modified by Rosenberg discloses the touch-sensitive input device of claim 1, but does not explicitly disclose wherein two or more of the force-sensing elements extend around coplanar portions of a circumference of the body.	Chang disclose wherein two or more of sensing elements extend entirely around coplanar portions of a circumference of the body (Fig. 1, [0032], sensing elements 52).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensors of Bikumala as modified by Rosenberg to include the concentric sensors of Chang for the purpose of detection touch position locations of the touch in the lateral and circumferential directions.  The modified device would have wherein two or more of the force-sensing elements extend entirely around coplanar portions of a circumference of the body since Bikumala teaches combining pressure sensors with capacitive sensors (Bikumala, [0027]).Regarding claim 17, Bikumala as modified by Rosenberg discloses the system of claim 7, wherein the touch-sensitive input device comprises a tip portion and a tail portion, and the instructions are further executable to (Bikumala, Fig. 3B, tip portion at 316 and tail portion near power supply 310):	when the one force-sensing element is within the tip portion, modify the content displayed by the touch-sensitive display in a first manner (Bikumala, Fig. 5, [0042], content is modified based on whether pen tip is engaged with display screen or not; Fig. 3B, engagement sensor 318 determines whether tip portion engages touch-sensitive display; e.g., [0043], scrolling content).	Bikumala as modified by Rosenberg does not explicitly disclose	when the one force-sensing element is within the tail portion, modify the content in a second manner different from the first manner.	Chang teaches to use a force sensor at an end opposing the tip end of a stylus for erase events (Fig. 1, [0026-0027 and 0059], element 30 detects end 16 of pen at touch-sensitive display to generate erase events during drawing applications).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala and Rosenberg to have when the one force-sensing element is within the tail portion, modify the content in a second manner different from the first manner, such as taught by Chang, for the purpose of providing an erasing function to the pen for writing applications.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bikumala as modified by Rosenberg as applied to claims 1, 4-7, 9-10, 12-16, 18 and 20-21, and further in view of Kim et al. (US 2017/0180988, hereinafter “Kim”).
	Regarding claim 19, Bikumala as modified by Rosenberg discloses the system of claim 7, but does not explicitly disclose	wherein the instructions are further executable to:	use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern; and 	compare the pressure pattern to an authenticated grip pattern to authenticate a user.
	Kim teaches	wherein the instructions are further executable to:	use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern ([0090], authenticate user based on strength of gripping force to body of pen 800; gripping force is a pressure pattern); and 	compare the pressure pattern to an authenticated grip pattern to authenticate a user ([0090], authenticate user based on strength of gripping force to body of pen 800; gripping force is a pressure pattern which is compared to determine authorized user).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bikumala and Rosenberg to have wherein the instructions are further executable to:  use signals from at least a portion of the plurality of force-sensing elements to generate a pressure pattern; and	compare the pressure pattern to an authenticated grip pattern to 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694